DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrows et al. (US 3119779, hereinafter Barrows).
Regarding claim 1, Barrows discloses lather generating apparatus, comprising:
an inlet port (figure 2, hole 25) configured to be coupled to an outlet port of a mixture cartridge (container 35) to receive a liquid shaving lather solution from the mixture cartridge;
a lather generator having a cavity (chamber 11) with first and second openings (at its upper and lower end, see figure 4) and a lather generating screw (agitator 15) situated within the cavity;
at least one motor (motor 18) configured to drive a pump cartridge (screw pump 20) to pump the liquid shaving lather solution from the mixture cartridge to the first opening of the lather generator, and to drive the LGS to generate a lather from the liquid shaving lather solution and output the generated lather at the second opening of the lather generator (column 2, lines 51-71); and
a heater (figure 4, heater 75) configured to heat the lather generator.
Regarding claim 2, Barrows discloses a controller (figure 4, knob 17 and switch 65) configured to control operation of the at least one motor (column 5, line 26, “switch 65 which controls the motor 18”).
Regarding claim 7, Barrows discloses a mixture cartridge (figure 2, container 35) having the outlet port and a reservoir configured to contain shaving lather solution (see figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barrows et al. (US 3119779, hereinafter Barrows) in view of Michaels et al. (US 6415957, hereinafter Michaels).
Regarding claims 3-6, Barrows is silent to a sensor as recited.  Michaels teaches a lather generating apparatus having a controller including a temperature sensor (claim 4) that provides information to the controller that is used to control the heater and the motor (column 4, line 66-column 5, line 28).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Barrows with a sensor, as in Michaels, for the purpose of more precisely controlling operation of the apparatus to produce a desired product.
Regarding claim 9, Barrows discloses a lather generator apparatus, comprising:
a body (figure 1) comprising:
an opening (figure 2, socket 30) configured to receive at least a portion of a mixture cartridge (container 35);
a fluid receiving port (hole 25) situated in the opening and configured to receive a liquid shaving lather solution from the mixture cartridge;
a lather generator (chamber 11) configured to receive the liquid shaving lather solution from the fluid receiving port and generate a lather therefrom, the lather generator comprising a lather generating screw (agitator 15) situated within an inner cavity thereof; and
a heater (figure 4, heater 75) configured to heat the lather generator.
Barrows is silent to a controller as recited.  Michaels teaches a lather generator apparatus having a controller and a heater wherein the controller is configured to determine whether a heater mode is active, and to control operation of the heater when it is determined that the heater mode is active (column 4, line 66-column 5, line 28).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Barrows with the controller of Michaels for the purpose of increasing the efficiency of the heater by deactivating it when it is not needed.
Regarding claims 10 and 11, Barrows discloses a pump (figure 2, screw pump 20) configured to pump the liquid shaving lather solution from the mixture cartridge to the lather generator, the pump driven by at least one motor (motor 18) operating under control of the controller (column 5, line 26, “switch 65 which controls the motor 18”).  It is noted that the motor shaft is also attached to the LGS (agitator 15), meeting claim 11.
Regarding claim 12, Barrows is silent to a sensor as recited.  Michaels teaches a lather generating apparatus having a controller including a temperature sensor (claim 4) that provides information to the controller.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Barrows with a sensor, as in Michaels, for the purpose of more precisely controlling operation of the apparatus to produce a desired product.
Regarding claims 15 and 16, Barrows discloses the controller being configured to activate the at least one motor to activate the pump and the LGS when it is determined that lather is requested (column 5, line 26, “switch 65 which controls the motor 18”; the switch is controlled by knob 17, which is pressed to request lather).
Regarding claim 17, Barrows discloses a lather generator apparatus, comprising:
a mixture cartridge (figure 2, container 35);
at least one motor (motor 18);
a body comprising:
an opening (socket 30) configured to receive at least a portion of the mixture cartridge;
a fluid receiving port (hole 25) situated in the opening and configured to receive a liquid shaving lather solution from the mixture cartridge;
a lather generator (chamber 11) configured to receive the liquid shaving lather solution from the fluid receiving port and generate a lather therefrom, the lather generator comprising a lather generating screw (agitator 15) situated within an inner cavity thereof and driven by the at least one motor (via shaft 19); and
a controller (figure 4, knob 17 and switch 65; column 5, line 26, “switch 65 which controls the motor 18”) configured to determine whether lather is requested (via movement of knob 17).
Barrows is silent to a sensor and a controller receiving sensor data as recited.  Michaels teaches a lather generating apparatus having a controller including a temperature sensor (claim 4) that provides information to the controller that is used to control the heater and the motor (column 4, line 66-column 5, line 28).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Barrows with a sensor, as in Michaels, for the purpose of more precisely controlling operation of the apparatus to produce a desired product.
Regarding claim 18, Barrows is silent to a user interface and display as recited.  Michaels teaches a lather generating apparatus comprising a user interface and a display (figure 3, pushbutton 156, LED1, and LED2 allow for the user to interact with the apparatus and display information).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Barrows with a user interface and display for the purpose of providing information to the user during operation of the device.
Claims 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrows et al. (US 3119779, hereinafter Barrows) in view of Michaels et al. (US 6415957, hereinafter Michaels), as applied to claims 12 and 18 above, and further in view of McFadden et al. (US PGPub 2005/0077286, hereinafter McFadden).
Regarding claims 13 and 14, Barrows is silent to determining and rendering temperatures as recited.  McFadden teaches a mixing system including a temperature sensor and a display with a controller configured to determine a temperature based on information from the sensor and to render the determined temperature (figures 4, 6A, and 6B, display 408).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Barrows with the control and display functions of McFadden for the purpose of providing information to the user relating to the mixing process.
Regarding claims 19 and 20, Barrows is silent to the controller being configured to render information as rectied.  McFadden teaches a mixing system including a temperature sensor and a display with a controller configured to determine a temperature based on information from the sensor and to render the determined temperature (figures 4, 6A, and 6B, display 408).  The rendering of such information would also include icons relating to the mixing process, i.e. the “lather dispensing selection icon” of claim 20.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Barrows with the control and display functions of McFadden for the purpose of providing information to the user relating to the mixing process.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zucker et al. (US PGPub 2021/0307480) discloses a lather generating system including a display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774